
	
		I
		111th CONGRESS
		2d Session
		H. R. 5816
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Minnick (for
			 himself, Mr. Shuler,
			 Mr. Simpson,
			 Ms. Kosmas,
			 Mr. LaTourette,
			 Mr. Heinrich, and
			 Mr. Marshall) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To establish a commercial real estate credit guarantee
		  program to empower community banks and other lenders to make loans while
		  stabilizing the value of small denomination commercial real estate assets, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Real Estate Stabilization
			 Act of 2010.
		2.Oversight
			 board
			(a)In
			 generalThere is hereby established the Oversight Board
			 (hereinafter in this Act referred to as the Board) to provide
			 advice to the Secretary of the Treasury (hereinafter in this Act referred to as
			 the Secretary) with regard to the implementation, operation, and
			 oversight related to, and in accordance with, the Commercial Real Estate Credit
			 Guarantee Program established under section 3. The Board is hereby charged
			 particularly in advising the Secretary with regard to the development of
			 appropriate underwriting guidelines and credit risk assessments in connection
			 with the Program, subject to the provisions of section 3(e)(4), and is further
			 charged with the design and operation of the Program in such ways as to
			 encourage both participation by eligible institutions as well as the prompt
			 displacement of the Program by private market interests.
			(b)MembershipThe
			 Board shall consist of the following 9 members:
				(1)The
			 Secretary.
				(2)The Chairman of
			 the Board of Governors of the Federal Reserve System.
				(3)The Chairman of
			 the Securities Exchange Commission.
				(4)The Chairperson of
			 the Federal Deposit Insurance Corporation.
				(5)The Director of
			 the Federal Housing Finance Agency.
				(6)Four members to be
			 appointed by the President, from among individuals who have comprehensive and
			 practical experience in the financial industry.
				(c)ReportsNot
			 later than the end of the 3-month period beginning on the date of the enactment
			 of this Act, and quarterly thereafter, the Board shall issue reports to the
			 Secretary, the Committee on Financial Services of the House of Representatives,
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate
			 on—
				(1)the Program;
			 and
				(2)the current state
			 of the credit system in the United States with respect to commercial lending,
			 including small business and commercial real estate lending.
				(d)TerminationThe
			 Board shall terminate on the date that is the end of the 1-month period
			 following the program termination date.
			3.Commercial Real
			 Estate Credit Guarantee Program
			(a)In
			 generalThe Secretary shall establish a Commercial Real Estate
			 Credit Guarantee Program (hereinafter in this Act referred to as the
			 Program) in accordance with this section.
			(b)Application
			 process
				(1)In
			 generalA sponsor may apply to have a credit instrument
			 guaranteed under the Program by submitting an application to the Secretary in
			 such form and manner as the Secretary may require.
				(2)Applications
			 approved in order of receiptThe Secretary shall approve
			 applications submitted pursuant to paragraph (1) by a sponsor for a guarantee
			 of an eligible credit instrument in the order they are received by the
			 Secretary, as long as the guarantees issued under the Program do not relate to
			 credit instruments having an aggregate, cumulative principal balance in excess
			 of $25,000,000,000 (exclusive of interest).
				(3)Fifty percent of
			 program to be used for small- and mid-sized
			 institutionsNotwithstanding paragraph (2), not less than 50
			 percent of the credit instruments guaranteed under the Program, by principal
			 balance, shall be for credit instruments created by eligible institutions
			 specified in subparagraph (A) of the definition of eligible institution, as of
			 the credit instrument issuance date. No more than 50 percent of the credit
			 instruments guaranteed under the Program, by principal balance, shall be for
			 credit instruments created by eligible institutions specified in subparagraph
			 (B) of the definition of eligible institution, as of the credit instrument
			 issuance date.
				(4)Guarantee
			 feeIn exchange for receiving a credit guarantee under the
			 Program, the related issuer shall pay to the Secretary an up-front or periodic
			 guarantee fee at the rate specified by the Secretary with respect to that
			 specific credit guarantee. Each guarantee fee shall be at least 200 basis
			 points per annum, and shall be the sum of the following three
			 components:
					(A)The risk
			 component, which shall be no less than 100 basis points per annum, 100 basis
			 points per annum being that level used by the risk assessment entities in
			 determining the investment grade status of the related credit instrument (or
			 portion thereof) to be covered by the guarantee; the Board may, or the
			 Secretary may, increase the risk component above such 100 basis point per annum
			 level with respect to any individual credit guarantee, in their
			 discretion.
					(B)An overhead
			 component, which shall be no less than zero, and which shall be determined by
			 the Secretary as being the amount (expressed in basis points per annum) which,
			 in the aggregate when assessed across the Program, will be at least sufficient
			 to fund in full the reasonably estimable costs to the government of staffing
			 and administering the Program, including without limitation, the costs of the
			 Board, the costs of processing applications, the costs (including the costs of
			 the risk assessment entities involved) of developing the underwriting
			 guidelines described in subsection (f) and the costs of legal, accounting and
			 other professional advisors as may be retained by the Board.
					(C)The market
			 component, which shall be no less than zero, and which shall be determined by
			 the Board, with respect to any individual credit guarantee, as being an amount
			 (expressed in basis points per annum) which, when added to the other two
			 components of the guarantee fee, will encourage the participation of the
			 private market in the provision of credit as an alternative to the guarantees
			 provided under the Program.
					(c)General program
			 details
				(1)Credit
			 guarantee
					(A)In
			 generalWith respect to a credit instrument that is approved for
			 the Program under subsection (b), the Secretary shall guarantee payments of
			 interest and principal on such credit instrument.
					(B)Credit
			 instrument definedThe term credit instrument, as
			 used in this Act, means each and all of the following: a mortgage loan or a
			 participation therein, a bond or certificate backed by one or more mortgage
			 loans or participation interests therein, a guarantee other than a guarantee
			 issued under the Program, or any other lending arrangement (including
			 aggregation facilities) approved by the Secretary upon recommendation of the
			 Board, provided that the ultimate collateral for any such credit instrument is
			 commercial real estate described in subsection (d). In no event shall a credit
			 instrument be eligible for a guarantee under the Program if such credit
			 instrument was issued prior to the effective date of this Act.
					(C)RecoveriesThe
			 payment by the Secretary under a guarantee shall not discharge the liability of
			 the related issuer with respect to the defaulted payment, and the Secretary
			 shall be fully subrogated to the rights of the owner of the credit instrument
			 to receive the full amount of such defaulted payment from the related issuer,
			 and shall be entitled to receive such amounts from such issuer, subject to the
			 availability of funds thereof.
					(D)SunsetNo
			 credit instrument shall be eligible for a guarantee under the Program if such
			 credit instrument is issued after the earlier to occur of—
						(i)the
			 date that is the end of the 3-year period beginning on the date on which the
			 first guarantee is issued under the Program; and
						(ii)the
			 date on which the Board has delivered a certification to the Secretary that the
			 commercial real estate credit market has recovered to such an extent that the
			 Program is no longer necessary.
						(2)Timespan of
			 guaranteeA credit instrument guarantee under the Program shall
			 expire at the end of the 10-year period beginning on the date on which the
			 credit instrument is issued.
				(3)Use of
			 profitsAll profits made from
			 the Program shall be used for deficit reduction.
				(d)Issue
			 requirementsIn order to be an eligible credit instrument for
			 purposes of the Program, the credit instrument must be a performing commercial
			 real estate loan, or be backed by one or more performing commercial real estate
			 loans which, in either case, at the time of the issuance of such credit
			 instrument, are performing commercial real estate loans—
				(1)where each loan is
			 either—
					(A)newly originated,
			 including a new loan on a commercial property which was REO; or
					(B)a refinancing of
			 an existing loan made by the same borrower;
					(2)for which payments
			 of interest and principal are not past due;
				(3)which has a loan
			 term of 10 years or less, and which amortizes over its terms;
				(4)which was
			 originated within the past 180 days (or other similar time period, to be
			 determined by the Board based on the applicable asset class) preceding the
			 issuance date of such credit instrument; and
				(5)which complies
			 with such other requirements as the Board may specify to ensure that the
			 Program is not used in a manner that was not intended.
				(e)Additional
			 requirementsA loan relating to a credit instrument, as described
			 in subsection (d), shall meet the following criteria:
				(1)Loan
			 originatorsSuch loan shall have been originated by an eligible
			 institution as defined in section 5.
				(2)Maximum
			 amountThe principal amount of such loan must be $10,000,000 or
			 less.
				(3)No requirement
			 for owner-occupied propertySuch a loan may be with respect to
			 either owner-occupied or nonowner-occupied commercial real estate.
				(4)Risk assessments
			 and underwriting guidelines
					(A)Risk
			 assessmentNo guarantee shall be issued under the Program unless
			 the application submitted to the Secretary demonstrates that the guarantee fees
			 associated with such guarantee, based upon the credit risk associated with the
			 related credit instrument, shall create reserves sufficient, with regard to
			 that individual credit instrument, to meet the anticipated claims by paying for
			 any related losses and to ensure that the Secretary and the taxpayers are fully
			 protected, based on 2 risk-assessment analyses conducted by 2 independent
			 third-party risk assessment entities.
					(B)Each such risk
			 assessment shall be conducted by an independent third party approved by the
			 Board. With respect to bonds or certificates backed by pools of commercial real
			 estate assets, or aggregation facilities relating to such assets, such third
			 party may be any nationally recognized statistical rating organization approved
			 by the Board, or any other third-party entity which, upon application to the
			 Board and approval by the Board, has a demonstrable expertise in the assessment
			 of credit risk involving pools of commercial real estate assets. With respect
			 to individual commercial real estate loans, such third party may be any entity,
			 including any nationally recognized statistical rating organization, which,
			 upon application to the Board and approval by the Board, has a demonstrable
			 expertise in the assessment of credit risk involving individual commercial real
			 estate assets.
					(C)No guarantee shall be issued under the
			 Program unless each of the related independent third-party risk assessment
			 entities shall have concluded in writing that the related risk to the
			 Secretary, after taking into account the reserves created by the related
			 guarantee fee, the Secretary’s subrogation rights, and the credit
			 characteristics of the related credit instrument, is not less than investment
			 grade, where the term investment grade shall have its generally
			 understood meaning in the context of the fixed-income investments rated by
			 nationally recognized statistical rating organizations. No guarantee shall be
			 issued under the Program covering a portion or tranche of any credit
			 instrument. Such investment grade risk assessment shall be required on a
			 guarantee-by-guarantee basis, and shall not take into account the
			 cross-collateralization resulting from Program-wide reserves as
			 may be accounted for by the Secretary relating to the Program as a
			 whole.
					(D)Any third-party
			 risk assessment entity shall be independent of the issuer, sponsor, placement
			 agent, arranger, or underwriter (if any) of the related credit instrument. In
			 approving third-party risk assessment entities, the Board shall, to the maximum
			 extent practicable ensure the inclusion and utilization of minority, women-,
			 and veteran-owned businesses. The cost of each risk assessment shall be paid by
			 the related issuer or the related sponsor, and shall in no event be a cost
			 borne by the Secretary or by the Board.
					(E)All risk
			 assessments shall be evaluated on the basis of the underlying credit
			 instruments, the level of the guarantee fee and the Secretary’s subrogation
			 rights, but shall not take into account the credit support provided by the
			 guarantee itself.
					(f)Underwriting
			 guidelinesThe Board shall, within 60 days of the effective date
			 of this Act, issue standardized underwriting guidelines for participation in
			 the Program for credit instruments which are individual commercial mortgage
			 loans.
				(1)Such guidelines
			 shall seek to—
					(A)make the Program a
			 profitable investment for the Government;
					(B)provide a safety
			 net for more conservative borrowers; and
					(C)promote the
			 reestablishment of the private credit market for commercial real estate.
					(2)Such guidelines
			 shall be developed with the assistance of not fewer than 3 independent risk
			 assessment entities approved by the Board, which shall have each concluded that
			 bonds or certificates backed by pools containing performing commercial real
			 estate loans meeting such underwriting guidelines would be rated at least
			 investment grade if the risk of the related guarantee fee were 100 basis points
			 per annum.
				(g)Risk
			 retentionThe Board shall,
			 within 60 days of the effective date of this Act, by regulation, require the
			 related issuer or sponsor or a third-party purchaser that has specifically
			 negotiated for the purchase of such economic interest and has conducted due
			 diligence on such loan or pool of loans, in each case to retain an economic
			 interest in a portion of the credit risk for each loan or pool of loans as
			 prescribed in section 941(b) of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act. For the avoidance of doubt, the forms of such economic interest
			 shall include, but are not limited to, subordinated excess interest strips,
			 subordinated principal, and subordinated securities. Such regulations shall
			 further provide that the owner of such economic interest not directly or
			 indirectly hedge or otherwise transfer the required credit risk, and shall
			 specify the minimum duration of the risk retention required under this
			 subsection.
			(h)Reporting
				(1)In
			 generalNot later than the end of the 180-day period beginning on
			 the date of the enactment of this Act, and quarterly thereafter, the Secretary
			 shall issue a report to the Congress containing a review of credit instruments
			 being guaranteed under the Program and information on the loans and properties
			 backing such credit instruments, including the number of loans and properties,
			 the value of the loans and properties, and information on the performance of
			 the loans and properties.
				(2)Public
			 availabilityThe Secretary shall make all reports made under
			 paragraph (1) available to the public, including on a Web site.
				(i)Status of
			 guarantiesAll guarantees issued pursuant to this section shall
			 constitute general obligations of the United States, for which the full faith
			 and credit of the United States is pledged. All such guarantees shall be
			 treated as loan guarantees under section 502(3) of the Federal
			 Credit Reform Act of 1990.
			4.Funding
			(a)In
			 generalThere is hereby authorized to be appropriated, out of
			 funds in the Treasury not otherwise appropriated, in addition to such amounts
			 as may be necessary for the reasonable costs of administering the Program, such
			 sum as may be necessary to issue guarantees of credit instruments having an
			 aggregate, cumulative principal balance not in excess of $25,000,000,000, as
			 determined in a manner consistent with the Federal Credit Reform Act of
			 1990.
			(b)Guarantees not
			 under TARPThe guarantees provided for hereunder are established
			 as a separate and distinct program from the guarantees described in section 102
			 of the Emergency Economic Stabilization Act of 2008. No eligible institution,
			 sponsor, or issuer shall be considered a recipient of the Troubled Asset Relief
			 Program solely by virtue of participation in the Program.
			(c)Program
			 utilization To be encouraged
				(1)The Congress finds
			 that, with respect to the smaller insured depository institutions, the
			 lingering financial crisis and lack of liquidity and leverage in the commercial
			 real estate market has resulted in a substantial number of small bank failures,
			 with the result that the FDIC and its Deposit Insurance Fund have absorbed many
			 of the resulting losses. The Congress has concluded that the Program
			 established under this Act is, under certain circumstances, a preferred
			 approach to this problem, as opposed to continued reliance on the FDIC’s
			 resolution authority, which was never intended to provide liquidity and
			 leverage to the commercial real estate markets.
				(2)The Congress further finds that the
			 utilization of this Program by smaller depository institutions may be inhibited
			 due to concerns that the credit issuance transactions contemplated by this Act
			 may, under current rules and regulations governing loss recognition, regulatory
			 capital, and related accounting matters, result in unfavorable regulatory
			 accounting treatment to such institutions, notwithstanding the other benefits
			 accruing to such institutions, the commercial real estate markets and the
			 economy at large by the utilization of this Program. In addition, the Congress
			 specifically finds that the requirements of FAS 166/167 shall not be applicable
			 to the Program, provided that any assets or liabilities created by the issuance
			 of securities under the Program shall be reasonably and adequately
			 disclosed.
				(3)Consequently, it
			 is the intent of the Congress that this Program be utilized when such
			 utilization otherwise proves beneficial, and that, in such cases, utilization
			 not be unduly inhibited by concerns related to potential unfavorable regulatory
			 accounting treatment. In furtherance of such Congressional intent, the Board is
			 directed to confer with the Chairperson of the FDIC, representatives of the
			 Conference of State Banking Supervisors, representatives of the Financial
			 Accounting Standards Board, and representatives of the community banking
			 industry, with the result that the FDIC shall issue, within 60 days of the
			 enactment of this Act, such rules and regulations as are consistent with such
			 Congressional intent stated herein.
				(4)Additionally, in
			 order to ensure that State foreclosure laws do not contravene the mechanics and
			 operational efficiency of this Program, all loans backing bonds issued under
			 this Program shall be subject to an expedited Federal court foreclosure process
			 should such loans default. The underlying documentation need not specify
			 foreclosure remedies, and in furtherance of the Congressional intent described
			 above, such foreclosure action instituted in Federal court shall be subject to
			 removal to State court. No such foreclosure action shall be stayed as a result
			 of the bankruptcy of the related borrower.
				5.Other
			 definitionsFor purposes of
			 this Act:
			(1)BoardThe
			 term Board means the Oversight Board established under section
			 2.
			(2)CostThe
			 term cost has the meaning given such term under section 502(5)(A)
			 of the Federal Credit Reform Act of 1990, as amended.
			(3)Effective
			 dateThe term effective date shall mean the date on
			 which the provision of this Act becomes law.
			(4)Eligible
			 institutionThe term eligible institution means, for
			 purposes of this Act, either—
				(A)(i)any insured depository
			 institution, which—
						(I)is not controlled by a bank holding
			 company or savings and loan holding company that is also an eligible
			 institution;
						(II)has total assets of equal to or less
			 than $10,000,000,000, as reported in the call report as of the end of the
			 fourth quarter of the most recently ended year for such fourth-quarter call
			 report is available; and
						(III)is not directly or indirectly
			 controlled by any company or other entity that has total consolidated assets of
			 more than $10,000,000,000, as so reported;
						(ii)any bank holding company which has
			 total assets of equal to or less than $10,000,000,000;
					(iii)any savings and loan holding
			 company which has total assets of equal to or less than $10,000,000; or
					(B)any entity not
			 described in subparagraph (A) above and which the Board has not determined is
			 ineligible to participate in the Program.
				(5)Insured
			 depository institutionThe term insured depository
			 institution has the meaning given such term under section 3(c)(2) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813(c)(2)).
			(6)IssuerThe
			 term issuer means either—
				(A)with respect to a
			 credit instrument which is an individual mortgage loan or a participation
			 interest in an individual mortgage loan (including a new loan on a commercial
			 property which was REO or a refinancing of an existing loan made by the same
			 borrower), or a guarantee of an individual mortgage loan, the related borrower;
			 or
				(B)with respect to a
			 credit instrument which is a bond or certificate, or with respect to a
			 guarantee relating to a pool of mortgage loans, participation interests in
			 mortgage loans (including a new loan on a commercial property which was REO or
			 a refinancing of an existing loan made by the same borrower), a special
			 purpose vehicle entity (such as a trust or limited liability company)
			 that issues such a credit instrument;
				in each case
			 that is guaranteed under the Program.(7)ProgramThe
			 term Program means the commercial real estate credit guarantee
			 program established under section 3.
			(8)REOThe
			 term REO means, with respect to an eligible institution, any real
			 property to which such eligible institution holds title pursuant to
			 foreclosure, a deed of lieu of foreclosure, assignment, conveyance, or any
			 other action in connection with a mortgage made, held, insured, guaranteed, or
			 securitized by such eligible institution.
			(9)SponsorThe
			 term Sponsor means, in the case of a securitization
			 or aggregation arrangement, an entity that—
				(A)securitizes commercial real estate loans
			 and that has met the Board’s expertise requirements for participation in the
			 Program, provided that the Sponsor’s management expertise and previous bond
			 performance will be strongly considered as part of the Sponsor’s approval
			 process;
				(B)forms an issuer;
			 and
				(C)creates the credit
			 instruments issued by the issuer under the Program (and the sponsor described
			 herein may also be an eligible institution with respect to the related
			 loans).
				(10)Program
			 termination dateThe term program termination date
			 means the date on which the last credit instrument has been paid in full
			 (disregarding for this purpose any amounts owed to the Secretary on account of
			 the Secretary’s subrogation rights).
			
